OFFICIAL NOTICE FgQ[^gftI^^DF,Ciy^[NAi^PreALS_CiF TEXAS


                OFFICIAL SUS8MESS'
               STATE OF TE^AS^ *
               PEMALTYFOSt * - 1
                                                                                        />
3/9/2015       PKBVATEUSE " ** 'W$X$
               PRBVATEUSE                               ™°^5 ™™ mar 13 2015
GATSON, TIMOTHY MICHAEL Tr/Ct.J^Pw0^l297!-V^ApMZiFWRi82f985-02r
On this day, the application for 11'0,7 Writ of Habeas Corpus has been received^
and presented to the Court.
                                                                   Abel Acosta. Clerk

                              TIMOTHY MICHAEL GATSON
                                                   TDC# 1084238




I                                                                        UTF